Citation Nr: 1617800	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to an increased rating for lumbar degenerative disc disease, rated 20 percent prior to January 27, 2010, and 40 percent from January 27, 2010.

2.  Entitlement to special monthly compensation.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 17, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1963 to October 1966. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The January 2008 rating decision, in pertinent part, granted a 20 percent rating for lumbar degenerative disc disease (from 10 percent), effective September 4, 2007, the date of receipt of the new claim for increase.

During the pendency of the appeal, a November 2012 rating decision granted an evaluation of 40 percent for lumbar degenerative disc disease, effective September 17, 2012.  The November 2012 rating decision also granted a separate 20 percent rating for right lower extremity radiculopathy and a separate 10 percent rating for left lower extremity radiculopathy, both effective September 17, 2012.  Because less than the maximum available benefit for a schedular rating was awarded for these disabilities, such increased evaluations do not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was initially before the Board in July 2013.  In July 2013, the Board granted an evaluation of 40 percent, but no higher, from January 27, 2010 to September 17, 2012 for lumbar degenerative disc disease and denied higher evaluations for other periods.  The Board also granted a separate rating for mild incomplete paralysis of the sciatic nerve in the right lower extremity from January 6, 2010 to September 17, 2012 and remanded the issue of entitlement to a TDIU for further development and consideration.  

The Veteran appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in April 2014, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied a rating higher than 20 percent before January 27, 2010, and a rating higher than 40 percent rating from January 27, 2010, and denied a separate 10 percent rating for right lower extremity radiculopathy before January 6, 2010, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  Pursuant to the April 2014 JMPR, in October 2014, the Board granted a separate 10 percent rating for right lower extremity radiculopathy from September 4, 2007 to January 6, 2010.  In October 2014 the Board remanded entitlement to a rating higher than 20 percent for lumbar degenerative disc disease prior to January 27, 2010, and in excess of 40 percent thereafter and entitlement to special monthly compensation, which was raised by the April 2014 JMPR, for further development and consideration.  They case now returns for appellate review.  

An April 2014 rating decision granted a total disability rating for compensation based on individual unemployability from September 17, 2012.  Although the Veteran did not appeal this determination, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability and when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that in essence, the Veteran was claiming entitlement to a TDIU as part and parcel of his lumbar degenerative disc disease, which stemmed from a September 2007 claim for increase.  Specifically, in his March 2010 VA Form 9, substantive appeal, the Veteran reported he could not work as a youth counselor or with the police department due to his disability and in his December 2012 VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported his spinal injury affected his full-time employment beginning in May 1991.  Thus, in light of Rice, the Board deems that the issue of entitlement to a TDIU prior to September 17, 2012, is properly before the Board, as listed on the title page of this decision.

The Veteran's March 2010 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in May 2013 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).



FINDING OF FACT

On April 4, 2016 the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, via correspondence associated with the electronic record in Virtual VA, that the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


